MEMORANDUM OPINION

                                          No. 04-11-00238-CR

                                 EX PARTE Miguel HERNANDEZ

                                          Original Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 20, 2011

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On March 29, 2011, relator Miguel Hernandez filed an original petition for writ of habeas

corpus in this court. However, as an intermediate court of appeals this court is not authorized to

grant the relief requested. Pursuant to section 22.221(d) of the Texas Government Code, in civil

matters, a court of appeals “may issue a writ of habeas corpus when it appears that the restraint

of liberty is by virtue of an order, process, or commitment issued by a court or judge because of

the violation of an order, judgment, or decree previously made, rendered, or entered by the court

or judge in a civil case.” TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). However, in

criminal matters, a court of appeals has no original habeas corpus jurisdiction. Watson v. State,

96 S.W.3d 497, 500 (Tex. App.—Amarillo 2002, pet. ref’d); Dodson v. State, 988 S.W.2d 833,

           1
          This proceeding arises out of Cause No. 2005-CR-0043-W, styled State of Texas v. Miguel Hernandez,
pending in the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.
                                                                                 04-11-00238-CR


835 (Tex. App.—San Antonio 1999, no pet.). In criminal matters, the courts authorized to issue

writs of habeas corpus are the Texas Court of Criminal Appeals, the district courts, and the

county courts. See TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2005). Therefore, we dismiss

this petition for writ of habeas corpus for lack of jurisdiction.

                                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-